 In the Matter ofHUGHESTOOLCOMPANYandINDEPENDENTMETAL.WORKERSUNION,LOCALS1 AND 2, CUACase No. 16-R-1489.-Decided July 9, 19^GAndrews, Kurth, Campbell, and Bradley,byMessrs. F. L. Arulreu'sandR. F. Burns,and Mr.Thomas M. Mobley,all of Houston, Tex.,for the Company.Messrs. Torn M. Davis, T. B. Everitt, David J. Butler,and J. F.Moseley,all of Houston, Tex., for the Independent.Combs and Dixie, by Messrs. W. A. CombsandChris J. Dixie:andMessrs. Frank A. Harvesty, Howard 7'. Curtiss, Charles E. Smith. 7'.D. Walker, F. T. Henry, E. M. Martin,andL. C. Dearman,all ofHouston, Tex., for the CIO.Mr. C. L. Mulholland,of Dallas, Tex., for the Council.Mr. Warren H. Leland,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon a petition duly filed by Independent Metal Workers Union,Locals 1 and 2, CUA, herein collectively called the Independent,alleging that a question affecting commerce had arisen conceniiugthe representation of employees of Hughes Tool Company, Houton,Texas, herein called the Company, the National Labor RelationsBoard provided for an appropriate hearing upon due notice beforeEarl Saunders, Trial Examiner.The hearing was held at Houston,Texas, on May 3, 1946. The Company; the Independent; UnitedSteelworkers of America, Locals 1742 and 24:17, CIO. herein col-lectively called the CIO; and International Association of Machinistsand Houston Metal Trades Council, herein collectively called the Coun-cil, appeared and participated.All parties were afforded full oppor-tunity to be heard, to examine and cross-examine witnesses, and tointroduce evidence bearing on the issues.At the hearing both the CIOand the Council moved to dismiss the petition on various grounds.Forreasons discussed in Section III,infra,the notions are hereby denied.69 N. L. R B., No. 36.294 HUGHES TOOL COMPANY295The CIO's request for oral argument is also denied. The Trial Exam-iner's rulings made at the hearing are free from prejudicial error andare hereby affirmed.All parties were afforded opportunity to filebriefs with the Board.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYHughes Tool Company, a Deleware corporation, is engagedatHouston, Texas, in the manufacture, sale, and distribution ofspecialized oil well drilling equipment.During 1945, the raw ma-terials purchased and used by the Company at its Houston plant ex-ceeded $1,000,000 in value, approximately 75 percent of which wasreceived from points outside the State of Texas.During the sameperiod the Company sold finished products exceeding $1,000,000 invalue, approximately 75 percent of which was shipped to points out-side the State of Texas.The Company admits that it is engaged in commerce within themeaning of the National Labor Relations Act.It.THE ORGANIZATIONS INVOLVEDIndependent Metal Workers Union, Locals 1 and 2, affiliated withthe Confederated Unions of America,are labor organizations ad-mittingto membership employees of the Company.United Steelworkers of America, Locals 1741 and 2457, affiliatedwith the Congress of Industrial Organizations,are labor organiza-tions admitting to membership employees of the Company.InternationalAssociation ofMachinists; andHoustonMetalTrades Council, affiliated with the American Federation of Labor, arelabor organizationsadmitting to membership employees of theCompany.III.THE QUESTION CONCERNING REPRESENTATIONThe Company has refused to grant recognition to the Independentas the exclusive bargaining representative of certain of its employees,until the Independent has been certified by the Board in an appro-priate unit.In 1941 the Independent was certified by the Board as bargainingIepresentativeof the Company's production and maintenanceIThe CIO contends that the Independent discriminates against its Negro members and,therefore,is not qualified under the Act to represent the Company's employees.We rejectthis contention,however,because the record in no way indicates that the Independent willnot accord equal representation to its Negro members if it is certified by the Board ascollective bargaining agent 296DECISIONSOF NATIONALLABOR RELATIONS BOARDworkers.2And in December 1942 the CIO was similarly designatedas the bargaining agent of substantially the same group of employee.Pursuant to the 1942 certification, the CIO and the Company entereainto a 1 year agreement on April 8, 1943, which provided,inter alia,that the CIO might take the disputed issue of maintenance of mein-bership before theWar Labor Board for resolution.This issue,and apparently a number of others which were not mentioned in thecontract, were shortly thereafter certified to the War Labor Board.In February 1944 the War Labor Board directed only that the con-tracting parties incorporate a maintenance-of-membership clause intotheir agreement.The Company's refusal to comply resulted in abrief strike, folloil 'ng which, in September 1914, the Army assumedcontrol of the Company's plant 4 In November 1944 the War LaborBoard issued a final directive, eliminating the provision relative tomaintenance of membership, but requiring a prospective compulsorycheck-off of dues of employees who were members of the CIO as ofOctober 7, 1943.There was compliance with this directive.In May 1944 the Board issued a Decision and Order in a complaint.cane initiated by the CIO,5 finding that the Company had violatedSection 8 (5) of the Act by refusing in certain respects to bargainexclusively with the CIO as the representative of the Company's pro-duction and maintenance employees, and affirmatively ordering theCompany to treat with the CIO as their sole bargaining agent. InMarch 1945 the Fifth Circuit Court of Appeals issued its decree en-forcing the Board's order in substantial measure.6 There is noevidence to indicate that the court's decree has not been obeyed.In November 1944, upon charges filed by the CIO,' the Board issueda complaint alleging that the Company had violated Section 8 (1) and(3) of the Act by maintaining a rule prohibiting the solicitation ofunion member ship on company time or property and the distributionof union literature, and by demoting six "supervisors" because ofcertain union activities on their part.A hearing was held on thismatter in September 1945, and the Trial Examiner, in his IntermediateReport issued in March 1946, found that the Company had violatedSection 8 (1) of the Act insofar as its rule prohibited the solicitationof union membership on company property during non-working timeand that it had also violated Section 8 (3) of the Act by demoting thesix "supervisors"; however, the Trial Examiner further found that2 SeeMatter of Hughes Tool Company,33 N L It.B 1089(Decision and Direction ofElection)3 SeeMatter of Hughes Tool Company,45 N. L.ItB 821 (Decision and Direction ofElection).4Not until August 1945did the Armyrelinquish control.5SeeMatter of Hughes Tool Company,56 N. L. R. B. 981.6 SeeMatter of Hughes Tool Companyv.N. L R. B ,1471'(2d) 69(C. C A. 5)'Case No 16-C-1158 HUGHES TOOL COMPANY297the Company had not interfered with the rights of its employees withrespect to its rule regulating the distribution of union literature.Thiscase is presently before the Board for decision.After the hearing before the Trial Examiner, the CIO, in October1945, filed additional charges with the Board averring that the Com-pany had contravened Section 8 (3) of the Act by terminating theemployment of Robert O. Nelson. These charges, now pending, areapparently based upon the Company's allegedly unlawful action inenforcing against Nelson its rule proscribing solicitation of unionmembership.On January 21, 1946, the CIO called a strike at the Company'splant, which lasted until April 8, 1946.That day the Company andthe CIO executed a collective agreement.At the time the contractwas drawn, it is clear from the record, the CIO and the Company hadtentatively agreed jointly to request the Board for permission to with-draw all pending unfair labor practice charges in order to facilitatethe holding of an election by the Board within 6 months of the execu-tion of the contract.Significantly, the agreement of April 8, 1946,provides, in part, as follows :If an election is not held to determine the proper bargainingagent and if such bargaining agent is not certified by the NationalLabor Relations Board within 6 months from the effective dateof this contract, and if, in the opinion of the Company, suchfailure to hold an election and certify the proper bargainingagent is caused in whole or in part by the Union, or if the Unionor any of its members have contributed to such failure, thiscontract may be immediately terminated at the election of theCompany by giving of written notice to the Union of its desireto terminate same . . . . and if another, other than thepresent bargaining agent, shall win the election, this contract willautomatically be terminated.The Independent filed its original petition herein in September1945, and in April 1946 it filed an amended petition.At the hearing the CIO urged the dismissal of the Independent'spetition on the grounds,inter alia,that it has an existing contractwith the Company which envisions a period of tranquility for 6months from April 8, 1946, before an election can be held; that it hasnot had an adequate opportunity since its 1942 certification by theBoard to obtain for the employees it represents the benefits of col-lective bargaining; and that there are pending unfair labor practicecharges against the Company which it filed with the Board. TheCouncil also sought to dismiss the petition because of the pendingunfair labor practice charges against the Company. 298DECISIONSOF NATIONALLABOR RELATIONS BOARDWe are constrained to disagree with the CIO's construction of thecontract of April 8, 1946. Considering the background against whichitwas executed and its specific language, the agreement,we are satis-fied, does not preclude an election for 6 months following its effectivedate.On the contrary, the only valid conclusion which can bereached is that its terms envisage a speedy redetermination of repre-sentativeswithin6 months of its execution.Nor, in view of this expressed intention of the contracting parties,can the CIO be heard to say for any of the reasons it sets forth thatan election should not now be conducted. For, when it bound itselfto the contract, the CIO, we are convinced, waived the right to protestan immediate determination of representatives predicated upon anyequities it may then have possessed.Moreover, insofar as the CIOmay have encountered any delay in securing for the employees sub-stantial benefits of collective bargaining because of the proceedingsbefore the War Labor Board, we note that the final directive issued bythat agency as long ago as November 1944, was given full effect.Andas regards the Company's earlier refusal to bargain in certain re-spects, there is no evidence of non-compliance with the court's decree,now more than 1 year old, which in large measure enforced the Board'sorder requiringexclusivebargaining with the CIO."It is true that the Council, which is not a party to the contract ofApril 8, 1946, also contends that no election should be held in the faceof the pending unfair labor practice charges.But in view of thenature of the charges, the fact that the CIO is the charging unionand not the Council, and the peculiar circumstances present in thiscase, we are impelled to reject the Council's contention.Almost 4 years have elapsed since the Company's employees werelast afforded an opportunity to register their choice of a bargainingrepresentative.Under all the circumstances we think that they shouldnow be given this right.We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within themeaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITThe parties are in agreement that the appropriate unit is substan-tially the same as that found by the Board in its previous determina-8 The CIO initsmotion to dismiss,further assertedthatconfusion.passion, and preju-dice among employeesat the Company's plant,generated by its recent strike, precludes theprobabilityof a free and fair electionat thepresent time.We find no merit in this asser-tionNor dowe find merit in theCIO'sadditional contentionsthat the petitionshould bedismissed because the current contract provides for a job evaluation plan which only theCIO iscompetent to administer,and because the Independent did not honor its picket linesduring the strike. HUGHES TOOL COMPANY299tion.9But the Company and the CIO contend that dispatchers andtimekeepers, classifications created since the Board's last certification,should be excluded from the unit, whereas the Independent and theCouncil would include them.Dispatchers:There are approximately 75 employees in this classi-fication, which has been in existence for approximately 1 year.Theyare paid a salary and are responsible directly to the manager of pro-duction control.They lay out the work, determine the type of workto be performed and estimate the time required for the work, givedirections as to what machines are to be run, study production methodsand make recommendations for productive efficiency.They alsooccasionally check with the machine work supervisors to assure prog-ress of the work according to schedule, make minor arrangements forreworking scrap materials, and expedite work on specific orders. Itis clear from the record that the dispatchers, of whom many have hadprevious education in technical engineering, require specialized train-ing in production-control methods.They must be familiar with thetechnical features of the Company's over-all production activities.The Company has not been able to promote its rank and file workersto the position of dispatchers, but has been required to recruit theseemployees, for the most part, from the outside. In view of the fore-going facts, particularly the quasi-technical status of the Company'sdispatchers, we are of the opinion that these employees should notbe included in a unit with the production and maintenance employees.Thus, we shall exclude the dispatchers from the unit hereinafter foundappropriate.Thnekeepers:There are approximately 20 employees in this classi-fication, which has been in existence for approximately 2 months.They obtain attendance time and production reports from foremenand dispatchers, and by checking the machines on which the work isbeing clone.They transmit their reports to the timekeepers locatedin the general office who, in turn, compile a record of these reports sothat production costs can be recorded. In consonance with our gen-eral practice of not including timekeepers in units of production andmaintenance workers, we shall exclude the Company's timekeepersfront the unit hereinafter found appropriate ioWe find that all production and maintenance employees of the Com-pany at its Houston, Texas, plant, including Class C. colored em-ployees in the maintenance department, and those assigned to thegeneral machine shop and inspection department; janitors, janitresses,and matrons; Class C. colored common laborers working in the forgeBSee footnote 3, xupraAll parties agree, however, to include non-supervisory garageemployees,who were previously excluded.The classifications of cafeteria employees,station-wagon drivers and parking-lot girls no longer exist10 SeeMatter of Bell Airciaft Corporation (GeoigiaDtu8ion), 54 N L It B 1095 300DECISIONSOF NATIONAL LABOR RELATIONS BOARDshop and in the heat-treat and foundry shop departments;employeesclassified on the Company's books as F and E employees;the coloredemployees working in the pattern shop ; shipping-department em-ployees;material control-department employees;shop clerks; ma-chinists,mechanics,helpers, and laborers attached to the engineeringdepartment;the colored truck drivers in the maintenance department;and garage employees;but excluding executives,clerical,office, andprofessional employees,dispatchers; timekeepers;instructors in theindustrial relations department; printing-shop employees;personnel-department employees;sales-department employees,other than thoseemployed in the shipping department;accounting-department em-ployees, other than shop clerks;day office porters; production-depart-ment employees;engineers,draftsmen,chemists,metallurgists, andclerical employees of the engineering department;and all supervisoryemployees with authority to hire, promote,discharge,discipline, orotherwise effect changes in the status of employees,or effectively recom-mend such action, constitute a unit appropriate for the purposes ofcollective bargaining within the meaning of Section 9 (b) of the Act.V. THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisenbe resolvedby an electionby secretballotamong employeesin the appropriate unit who were employed duringthe pay-roll periodimmediately precedingthe date ofthe Direction of Electionherein,subject to the limitations and additionsset forth in the Direction.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9(c) of the National Labor RelationsAct, and pursuant to Article III, Section 9, of National Labor Rela-tions Board Rules and Regulations-Series 3, as amended,it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Hughes ToolCompany, Houston, Texas,an election by secret ballot shall be con-ducted as early as possible,but not later than thirty(30) days fromthe date of this Direction,under the direction and supervision of theRegional Director for the Sixteenth Region, acting in this matteras agent for the National Labor Relations Board, and subject toArticle III, Sections 10 and 11,of said Rules and Regulations, amongemployees in the unit found appropriate in Section IV, above, whowere employed during the pay-roll period immediately preceding thedate of this Direction,including employees who did not work duringsaid pay-roll period because they were ill or on vacation or temporarily HUGHES TOOL COMPANY301laid off, and including employees in the armed forces of the UnitedStates who present themselves in person at the polls, but excludingthose employees who have since quit or been discharged for causeand have not been rehired or reinstated prior to the date of the elec-tion, to determine whether they desire to be represented by IndependentMetalWorkers Union, Locals 1 and 2, CUA; or by United Steel-workers of America, Locals 1742 and 2457, CIO; or by InternationalAssociation of Machinists and Houston Metal Trade Council, for thepurposes of collective bargaining, or by none.